DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Bruggen et al. (USPN 2011/0095756-previously cited).
Regarding claim 1, Van Bruggen et al. discloses a sensor sheath for a catheter, comprising: an elongated substrate having a first longitudinal end and an opposing second longitudinal end ([0107], [0143]); at least one sensor associated therewith with the first longitudinal end ([0017]-[0018]); and an electronics unit at the second longitudinal end of the elongated substrate opposite the first longitudinal end, the electronics unit being in communication with the at least one sensor, wherein the substrate is configured to attach to a catheter ([0163]-[0165]).

    PNG
    media_image1.png
    295
    583
    media_image1.png
    Greyscale

Regarding claim 2, Van Bruggen et al. discloses the at least one sensor comprises a hydrogel sensor ([0057]-[0059]).
Regarding claim 3, Van Bruggen et al. discloses the at least one sensor further comprises a plurality of magnetic particles associated with the hydrogel sensor ([0162], [0180]).
Regarding claim 4, Van Bruggen et al. discloses the magnetic particles comprise magnetic nanoparticles ([0162], [0180]).
Regarding claim 5, Van Bruggen et al. discloses each of the plurality of magnetic particles has a magnetic field, and wherein the magnetic fields of the plurality of magnetic particles are aligned in the same direction ([0092], [0146], [0180]).
Regarding claim 6, Van Bruggen et al. discloses each of the plurality of magnetic particles has a magnetic field, and wherein the magnetic fields of the plurality of magnetic particles are aligned in a Halbach array ([0092], [0146], [0180]).
Regarding claim 7, Van Bruggen et al. discloses the magnetic particles are embedded within the hydrogel sensor ([0092], [0146], [0180]).
Regarding claim 8, Van Bruggen et al. discloses the hydrogel sensor is sensitive to an analyte ([0092], [0146], [0180]).
Regarding claim 9, Van Bruggen et al. discloses the magnetic particles are in a layer on top of the hydrogel sensor (figures 1-2).
Regarding claim 10, Van Bruggen et al. discloses the at least one sensor further comprises a magnetometer adjacent the hydrogel sensor ([0092], [0146], [0180]).
Regarding claim 11, Van Bruggen et al. discloses the substrate comprises a flexible, biocompatible material, at least a portion of which is curved so as to wrap around a catheter ([0092], [0146], [0180]).
Regarding claim 12, Van Bruggen et al. discloses sensor sheath for a catheter, comprising: a substrate having at least one sensor associated therewith, the at least one sensor comprising at least a hydrogel sensor and a plurality of magnetic particles associated with the hydrogel sensor ([0162]-[0165], [0169], [0024]-[0025]); a magnetometer adjacent the hydrogel sensor ([0162]-[0165], [0169], [0024]-[0025]); and an electronics unit in communication with the at least one sensor, wherein the substrate is configured to attach to a catheter, wherein the hydrogel sensor has a first layer and a second layer, the first layer comprising analyte sensitive hydrogel and the second layer comprising the plurality of magnetic particles; wherein the plurality of magnetic particles are arranged in a uniform alignment ([0162]-[0165], [0169], [0024]-[0025]); wherein magnetic fields of the plurality of magnetic particles are aligned in a same direction ([0162]-[0165], [0169], [0024]-[0025]).
Regarding claim 13, Van Bruggen et al. discloses sensor sheath for a catheter, comprising: a substrate having at least one sensor associated therewith, the at least one sensor comprising at least a hydrogel sensor and a plurality of magnetic particles associated with the hydrogel sensor; and an electronics unit in communication with the at least one sensor, wherein the substrate is configured to attach to a catheter; wherein magnetic fields of the plurality of magnetic particles are aligned in a same direction without an external excitation field ([0162]-[0165], [0169], [0024]-[0025]).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant argues that there is no teaching of an elongated substrate in Van Bruggen at all, or more especially of at least one sensor at a first longitudinal end and an electronics unit at a second longitudinal end opposite the first longitudinal end, as required in amended claim 1. In response, Examiner maintains that Van Bruggen discloses an elongated substrate or more especially of at least one sensor at a first longitudinal end and an electronics unit at a second longitudinal end opposite the first longitudinal end as shown in the figure above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791